     Case 1:20-cv-01186-NONE-EPG Document 2 Filed 08/25/20 Page 1 of 1

 1

 2

 3

 4                                     UNITED STATES DISTRICT COURT

 5                                 EASTERN DISTRICT OF CALIFORNIA

 6
      DAVID J. DEL RIO,                                      Case No. 1:20-cv-01186-NONE-EPG
 7
                          Plaintiff,
 8                                                           ORDER FOR PLAINTIFF TO SUBMIT
             v.                                              APPLICATION TO PROCEED IN FORMA
 9                                                           PAUPERIS OR PAY FILING FEE WITHIN
      SUPERIOR COURT OF CALIFORNIA,                          FORTY-FIVE DAYS
10    COUNTY OF RIVERSIDE, et al.,
11                        Defendants.
12

13          Plaintiff is proceeding pro se in this civil rights action. (See ECF No. 1.) Plaintiff has not

14   paid the $400.00 filing fee or submitted an application to proceed in forma pauperis pursuant to

15   28 U.S.C. § 1915.

16          Accordingly, IT IS HEREBY ORDERED that:
            1. The Clerk of the Court is respectfully directed to send Plaintiff an application to
17
                  proceed in forma pauperis by a prisoner.
18
            2. Within forty-five (45) days of the date of service of this order, Plaintiff shall submit
19
                  the attached application to proceed in forma pauperis, completed and signed, or in the
20
                  alternative, pay the $400.00 filing fee for this action. No requests for extension will
21
                  be granted without a showing of good cause. Failure to comply with this order
22
                  will result in dismissal of this action.
23

24   IT IS SO ORDERED.
25

26
        Dated:      August 24, 2020                              /s/
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                         1
